Citation Nr: 1736314	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the issue involving a psychiatric disorder to best reflect the broad scope of this claim as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

A diagnosis of a psychiatric disorder has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that additional VA records were received subsequent to the October 2012 statement of the case (SOC).  However, although the VA records contain a note regarding pain management treatment in January 2017 that includes screening for depression and PTSD, it is not relevant as it does not contain any information showing whether the Veteran has a diagnosed psychiatric disorder related to service.  The evidence previously considered in the SOC already established that the Veteran does not have a diagnosed psychiatric disorder.  Therefore, remand for the issuance of a supplemental statement of the case is not warranted.  See 38 C.F.R. § 19.31, 19.37 (2016).

The duty to notify and assist having been met by the RO to the extent possible, the Board turns to the analysis of the Veteran's claim on the merits.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In consideration of the evidence of record, a diagnosis of a psychiatric disorder, including PTSD, has not been shown during the pendency of the appeal.  There is no evidence of a psychiatric disorder contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has a psychiatric disorder is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of a psychiatric disorder at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the September 2010 VA examination, the examiner found that the Veteran had no diagnosed psychiatric disorder and noted that the Veteran was exposed to potentially traumatic stressors, but he experienced few symptoms of PTSD.  During VA treatment in January 2017, it was noted that depression and PTSD screenings were negative, he was not receiving treatment for depression and had no psychosis.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection for a psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, including PTSD, is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


